     Case 2:21-cv-01035-TLN-KJN Document 12 Filed 08/20/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    LINDA ROSE EXPOSE,                                 No. 2:21-cv-01035-TLN-KJN
12                       Plaintiff,
13            v.                                         ORDER
14    STACY P. SPEILLER, et al.,
15                       Defendants.
16

17

18          The Ninth Circuit Court of Appeals referred the instant matter to this Court for the limited

19   purpose of determining whether in forma pauperis (“IFP”) status should continue for Plaintiff

20   Linda Rose Expose’s (“Plaintiff”) appeal of the dismissal of her claims or whether the appeal is

21   frivolous or taken in bad faith. (ECF No. 11 at 1.) As discussed at length in the magistrate

22   judge’s findings and recommendations (ECF No. 3 at 3–5), which this Court adopted in full (ECF

23   No. 6), Plaintiff’s claims are “wholly-insubstantial and frivolous.” (ECF No. 3 at 3.) The Court

24   also noted Plaintiff’s “recent conduct in filing multiple, duplicative, and frivolous claims is fast

25   approaching vexatiousness.” (Id. at 5.)

26          For all these reasons, the Court finds Plaintiff’s appeal is not taken in good faith and

27   therefore REVOKES Plaintiff’s IFP status for the purpose of her pending appeal. See 28 U.S.C. §

28   1915(a)(3) (“An appeal may not be taken in forma pauperis if the trial court certifies in writing
                                                        1
     Case 2:21-cv-01035-TLN-KJN Document 12 Filed 08/20/21 Page 2 of 2


 1   that it is not taken in good faith.”). The Clerk of Court is directed to serve a copy of this Order on

 2   the Ninth Circuit for Case No. 21-16332.

 3          IT IS SO ORDERED.

 4   Dated: August 20, 2021

 5

 6

 7
                                                    Troy L. Nunley
 8                                                  United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
